DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment and affidavit were filed by Applicant on April 11, 2022 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1818" and "1815" have both been used to designate the same structure in amended of the drawing figure 47 and previously presented figure 48.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1810" and "1812" have both been used to designate the same structure in amended of the drawing (figure 47).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an interface” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 15 in lines 1-3, recited the limitations “said outer body assembly is circumferentially rotatable relative to the axis of rotation of said process shaft assembly body” is indefinite, the outer body assembly is recited in claim 1, to include “a generally toroid outer body, a number of bearing assemblies, a number of seals, and a number of fluid couplings“ and “the outer body (i.e. a generally toroid outer body) structured to be coupled in a generally fixed position to said frame assembly” since the frame assembly is not recited to be rotatable therefore it is unclear what structure of the outer body assembly to be circumferentially rotatable relative to the axis of rotation of said process shaft assembly body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall US. Patent (8,627,705) hereinafter Marshall in view of Conroy et al. US. Patent (9,970,577) hereinafter Conroy.
Regarding claim 1,
Marshall discloses a rotary manifold assembly (160) for a necker machine (see fig.1), said necker machine including 
a frame assembly (50-54) and 
a forming station (20), said forming station including a rotating process shaft assembly (elements connected to element 105 see fig.5, hereinafter 105), 
said process shaft assembly (105) including body (see fig.5 or 9-10, element 160 is associated with the shaft) defining a number of generally longitudinal passages (110,178), each longitudinal passages (110,178) having a generally axial inlet (111), 
said rotary manifold assembly (160, see fig.9-11) comprising:
an outer body assembly (structure associate with element 166) including a number of fluid couplings (162-166); 
said outer body defining a number of radial passages (266s), each radial passage including an outlet (see fig.10); 
a generally toroid inner body (see fig.10) with passage outlet (see fig.10); 
an outer body assembly (structure associate with element 166) including a number of fluid couplings (162-166), a number of radial passages (266s) with outlet (see Col.7 lines 18-35 additionally see fig 10), an manifold assembly inner body (see fig.10) with passage outlet (see fig.10) and 
each inner of each passage (see fig.10) discontinuously in fluid communication with said outlets of said number of radial passages of said outer body (111, see col.7 lines 31-35, there is no air flow when the element 110/111 is not aligned with element 266s),

    PNG
    media_image1.png
    600
    480
    media_image1.png
    Greyscale

but Marshall is silent about an outer body assembly including a generally toroid outer body, a number of bearing assemblies, a number of seals; said outer body structured to be coupled in a generally fixed position to said frame assembly; said outer body defining a number of radial passages, each radial passage including an inlet; each fluid coupling coupled to, and in fluid communication with, an associated inlet of a respective radial passage of the number of radial passages; a generally toroid inner body defining a number of right angle passages; each right angle passage including an inlet; said inner body rotatably disposed within said outer body; each bearing assembly disposed between said outer body and said inner body; each said seal disposed between said outer body and said inner body; wherein said outer body includes an inner surface; said inner surface includes a number of scallops; and each scallop is disposed about an associated outlet of a respective radial passage.
(The rotary manifold assembly is to supply pressurized air and is considered to be a rotary valve assembly)
Marshall and Conroy disclose both art in the same field of endeavor (i.e. valve assembly).
Conroy, in a similar art, teaches a rotary manifold assembly (10/10a, see fig.6 and 9, the equivalent names are recited in Col.1 lines 32-36) to supply pressurized fluid (Para.[0016]) having an outer body assembly (12/12a) including an generally toroid outer body (see fig.9, donut shape), a number of bearing assemblies (30/30a), a number of seals (18/18a), and a number of fluid couplings (fluid conduit connection, see Col.10 lines 62-65 hereinafter C) and said outer body (12a) structured to be coupled in a generally fixed position to said frame assembly (Col.11 lines 40-42); said outer body (12a) defining a number of radial passages (passage marked as 26b, 28b and 40a for the outer and inner bodies, see fig.9), each radial passage (passage marked as 26b and 40a for the outer body, see fig.9) including an inlet (see fig.9) and an outlet (see fig.9); 
each fluid coupling (C) coupled to, and in fluid communication with, an associated inlet (see fig.9) of a respective radial passage of the number of radial passages; a generally toroid inner body (14a) defining a number of right angle passages (passage marked as 28a for the inner body, see fig.9); each right angle passage (28) including an inlet (see fig.9) and an outlet (see fig.9); said inner body (14a) rotatably disposed within said outer body (12a); each bearing assembly (30a) disposed between said outer body (12a) and said inner body (14a); each said seal (18a) disposed between said outer body (12a) and said inner body (14a); 

    PNG
    media_image2.png
    612
    744
    media_image2.png
    Greyscale

said inlet (see fig.9) of each right angle passage (28a) discontinuously in fluid communication with said outlet(s) of said number of radial passages of said outer body (12a, see col.11 lines 19-25 and since element 14 rotates with respect to element 12, the discontinuous communication occurred during rotation by alternance), wherein said outer body (12a) includes an inner surface (see fig.9) said inner surface includes a number of squared cavities (26a-b by definition scallop is a concave cavity); and each cavity is disposed about an associated outlet (outlet of the outer body and the outlet of the inner body) of a respective radial passage (passage marked as 26b, 28b and 40a for the outer and inner bodies, see fig.9). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the rotary manifold assembly such that it has the inlet, outlet and passages as taught by reference Conroy. Examiner notes both references clearly teach the rotary manifold assembly/rotary valve assembly, therefore a simple substitution of Marshall’s rotary manifold assembly/rotary valve assembly with that of Conroy will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Since no criticality is recited in the original disclosure for the cavity to be concavely shaped and well known in the mechanical art for cavities to have different shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the cavities to be concavely shaped to ensure effectiveness of operation. Accordingly, it has been held that a shape (i.e. the shape of the cavity) will have a tangible structure arriving of the structure is a matter of intended function which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 1.
Marshall as modified by Conroy, discloses wherein an interface (Conroy, surface of contact between element 12a and 14a see fig.9) between said outer body assembly (Conroy, 12a) and said inner body (Conroy, 14a) is an axially extending interface (Conroy, See fig.9).
Regarding claim 3,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 1.
Marshall as modified by Conroy, discloses wherein neither said outer body assembly nor said inner body includes a seal biasing assembly (Conroy, no seal biasing assembly is recited in the reference Conroy).
Regarding claim 4, (As best understood)
The prior art Marshall as modified by Conroy, discloses all limitations in claim 1.
Marshall as modified by Conroy, discloses wherein said outer body assembly (Conroy, 12a) is circumferentially rotatable (element 18a, part of the manifold assembly outer body assembly is disposed in the circumferentially and is rotatable in relation to the axis) relative to the axis of rotation (Conroy, 24) of said process shaft assembly body (Conroy, 20).
Regarding claim 5,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 1.
Marshall as modified by Conroy, discloses said number of radial passages (Conroy, marked as 32 and 40 in fig.6) are disposed in a common plane (Conroy, circumference); said number of bearing assemblies includes a first bearing assembly (Conroy, 30 see top portion of fig.6) and a second bearing assembly (Conroy, 30 see bottom portion of fig.6); said first bearing assembly disposed on a first axial side of said number of radial passages; and said second bearing assembly disposed on a second axial side of said number of radial passages (Conroy, see fig.6).
Regarding claim 6,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 5.
Neither Marshall nor Conroy, disclose said first bearing assembly is a first sealed bearing assembly; and said seconddowntime. Accordingly, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 8,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 5.
Marshall as modified by Conroy, discloses said number of seals (Conroy, 18) includes a first annular seal (Conroy, see fig.6 or 9) and a second annular seal (Conroy, see fig.6 or 9); said first seal disposed between said first bearing assembly (Conroy, top portion se fig.6 or 9) and said number of radial passages (Conroy, radial portion of inner body element 14 see fig 6 or 9); and said second seal disposed between said second bearing assembly (Conroy, bottom portion se fig.6 or 9) and said number of radial passages (Conroy, radial portion of inner body element 14 see fig 6 or 9).
Regarding claim 10,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 1.
Marshall as modified by Conroy, discloses wherein each scallop/cavity (Conroy, 26) has an axial centerline (Conroy, see fig.9); and each outlet is offset relative to said axial centerline of the associated scallop (Conroy, 26, see fig.9).

    PNG
    media_image3.png
    612
    751
    media_image3.png
    Greyscale


Regarding claim 11,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 1.
Marshall as modified by Conroy, discloses wherein no seal is biased toward the inner body (Conroy, 14a, the cavity of the seal is in element 12a, therefore the seals are not biased toward element 14a).
Regarding claim 12,
Marshall discloses a necker machine (see fig.1) comprising a frame assembly (50-54) and 
a forming station (20), 
said forming station (20) coupled to said frame assembly (50-54, all element of the machine, are coupled direct or indirectly),
said forming station including a rotating process shaft assembly (elements connected to element 105 see fig.5, hereinafter 105), 
said process shaft assembly (105) including body (see fig.5 or 9-10, element 160 is associated with the shaft) defining a number of generally longitudinal passages (110,178), 
each said longitudinal passage (110,178) having a generally axial inlet (111);
a rotary manifold assembly (160, see fig.9-11) including an outer body assembly (structure associate with element 166) and an inner body (see fig.10),
an outer body assembly (structure associate with element 166) including a number of fluid couplings (162-166); 
said outer body defining a number of radial passages (266s), each radial passage including an outlet (see fig.10); 
said inner body (see fig.10) with passage outlet (see fig.10); 
an outer body assembly (structure associate with element 166) including a number of fluid couplings (162-166), a number of radial passages (266s) with outlet (see Col.7 lines 18-35 additionally see fig 10), an manifold assembly inner body (see fig.10) with passage outlet (see fig.10) and 
each inner of each passage (see fig.10) discontinuously in fluid communication with said outlets of said number of radial passages of said outer body (111, see col.7 lines 31-35, there is no air flow when the element 110/111 is not aligned with element 266s),
but Marshall is silent about an outer body assembly including a generally toroid outer body, a number of bearing assemblies, a number of seals; said outer body structured to be coupled in a generally fixed position to said frame assembly; said outer body defining a number of radial passages, each radial passage including an inlet; each fluid coupling coupled to, and in fluid communication with, an associated inlet of a respective radial passage of the number of radial passages; a generally toroid inner body defining a number of right angle passages; each right angle passage including an inlet; said inner body rotatably disposed within said outer body; each bearing assembly disposed between said outer body and said inner body; each said seal disposed between said outer body and said inner body; ; wherein said outer body includes an inner surface; said inner surface includes a number of scallops; and each scallop is disposed about an associated outlet of a respective radial passage.
(The rotary manifold assembly is to supply pressurized air and is considered to be a rotary valve assembly)
Marshall and Conroy disclose both art in the same field of endeavor (i.e. valve assembly).
Conroy, in a similar art, teaches a rotary manifold assembly (10/10a, see fig.6 and 9, the equivalent names are recited in Col.1 lines 32-36) to supply pressurized fluid (Para.[0016]) having an outer body assembly (12/12a) including an generally toroid outer body (see fig.9, donut shape), a number of bearing assemblies (30/30a), a number of seals (18/18a), and a number of fluid couplings (fluid conduit connection, see Col.10 lines 62-65 hereinafter C) and said outer body (12a) structured to be coupled in a generally fixed position to said frame assembly (Col.11 lines 40-42); said outer body (12a) defining a number of radial passages (passage marked as 26b, 28b and 40a for the outer and inner bodies, see fig.9), each radial passage (passage marked as 26b and 40a for the outer body, see fig.9) including an inlet (see fig.9) and an outlet (see fig.9); 
each fluid coupling (C) coupled to, and in fluid communication with, an associated inlet (see fig.9) of a respective radial passage of the number of radial passages; a generally toroid inner body (14a) defining a number of right angle passages (passage marked as 28a for the inner body, see fig.9); each right angle passage (28) including an inlet (see fig.9) and an outlet (see fig.9); said inner body (14a) rotatably disposed within said outer body (12a); each bearing assembly (30a) disposed between said outer body (12a) and said inner body (14a); each said seal (18a) disposed between said outer body (12a) and said inner body (14a); 
said inlet (see fig.9) of each right angle passage (28a) discontinuously in fluid communication with said outlet(s) of said number of radial passages of said outer body (12a, see col.11 lines 19-25 and since element 14 rotates with respect to element 12, the discontinuous communication occurred during rotation by alternance), wherein said outer body (12a) includes an inner surface (see fig.9) said inner surface includes a number of squared cavities (26a-b by definition scallop is a concave cavity); and each cavity is disposed about an associated outlet (outlet of the outer body and the outlet of the inner body) of a respective radial passage (passage marked as 26b, 28b and 40a for the outer and inner bodies, see fig.9). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the rotary manifold assembly such that it has the inlet, outlet and passages as taught by reference Conroy. Examiner notes both references clearly teach the rotary manifold assembly/rotary valve assembly, therefore a simple substitution of Marshall’s rotary manifold assembly/rotary valve assembly with that of Conroy will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Since no criticality is recited in the original disclosure for the cavity to be concavely shaped and well known in the mechanical art for cavities to have different shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the cavities to be concavely shaped to ensure effectiveness of operation. Accordingly, it has been held that a shape (i.e. the shape of the cavity) will have a tangible structure arriving of the structure is a matter of intended function which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 12.
Marshall as modified by Conroy, discloses wherein an interface (Conroy, surface of contact between element 12a and 14a see fig.9) between said outer body assembly (Conroy, 12a) and said inner body (Conroy, 14a) is an axially extending interface (Conroy, See fig.9).
Regarding claim 14,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 12.
Marshall as modified by Conroy, discloses wherein neither said outer body assembly nor said inner body includes a seal biasing assembly (Conroy, no seal biasing assembly is recited in the reference Conroy).
Regarding claim 15, (As best understood)
The prior art Marshall as modified by Conroy, discloses all limitations in claim 12.
Marshall as modified by Conroy, discloses wherein said outer body assembly (Conroy, 12a) is circumferentially rotatable (Conroy, element 18a, part of the manifold assembly outer body assembly is disposed in the circumferentially and is rotatable in relation to the axis) relative to the axis of rotation (Conroy, 24) of said process shaft assembly body (Conroy, 20).
Regarding claim 16,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 12.
Marshall as modified by Conroy, discloses said number of radial passages (Conroy, marked as 32 and 40 if fig.6) are disposed in a common plane (Conroy, circumference); said number of bearing assemblies includes a first bearing assembly (Conroy, 30 see top portion of fig.6) and a second bearing assembly (Conroy, 30 see bottom portion of fig.6); said first bearing assembly disposed on a first axial side of said number of radial passages; and said second bearing assembly disposed on a second axial side of said number of radial passages (Conroy, see fig.6).
Regarding claim 17,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 16.
Neither Marshall nor Conroy, disclose said first bearing assembly is a first sealed bearing assembly; and said secondIn re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 19,
The prior art Marshall as modified by Conroy, discloses all limitations in claim 16.
Marshall as modified by Conroy, discloses said number of seals (Conroy, 18) includes a first annular seal (Conroy, see fig.6 or 9) and a second annular seal (Conroy, see fig.6 or 9); said first seal disposed between said first bearing assembly (Conroy, top portion se fig.6 or 9) and said number of radial passages (Conroy, radial portion of inner body element 14 see fig 6 or 9); and said second seal disposed between said second bearing assembly (Conroy, bottom portion se fig.6 or 9) and said number of radial passages (Conroy, radial portion of inner body element 14 see fig 6 or 9).
Regarding claim 21, (New)
The prior art Marshall as modified by Conroy, discloses all limitations in claim 12.
Marshall as modified by Conroy, discloses wherein each scallop/cavity (Conroy, 26) has an axial centerline (Conroy, see fig.9); and each outlet is offset relative to said axial centerline of the associated scallop (Conroy, 26, see fig.9).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 04/11/2022 about the objection, Examiner acknowledges Applicant amendment and the objection is withdrawn however new objection is given.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect in Applicant’s argument and affidavit, Applicant stated that the definition of “scallop”, Merriam-Webster defines such term as "1: hollowed or rounded inward like the inside of a bowl // a concave lens" and "2: arched in : curving in -used of the side of a curve or surface on which neighboring normal to the curve or surface converge and on which lies the chord joining two neighboring points of the curve or surface" however in the original disclosure, Specification page 75 lines 15-16 recited the definition of the scallop means “concave cavity” with no criticality for the cavities to be concave shaped. Therefore the Claims are rejected in accordance to the special definition given in the original disclosure.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 27, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725